Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 05/06/2022 and 05/23/2022, this is a Notice of Allowance, wherein claims 1-20 are allowed in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                          Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments dated May 6, 2022 provide the basis for reasons for allowability (see remarks, pages 8-12). 
The prior art of record does not disclose each and every limitation in such a way that would have been obvious to one of ordinary skill in the art to arrive at the claim invention. A hypothetical prior art rejection would require impermissible hindsight reasoning.
Therefore, independent claims 1, 10, 19 and 20, are deemed novel and the rejection in previous office action has been withdrawn. 
Dependent claims 2-9, 11-18 are deemed allowable as depending either directly or indirectly from allowed independent claims 1 and 10.
The present application is directed to a non-obvious improvement over the following prior art references:
US 2020/0218223 to Reekmans et al - which is directed to robotic device can control an end-effector to follow a particular toolpath in order to perform a task in connection with a target object. In practice, an end-effector generally follows a predefined trajectory, and therefore, if the target object deviates from its model, the end-effector following the predetermined trajectory is not likely to perform the task as desired. Disclosed herein is a system and method for generating instructions for an end-effector to perform a path-based task in connection with the target object. The instructions are generated based on a parametric model of the target object. In particular, the system can determine for the end-effector a parametric toolpath that is defined with respect to one or more features of the parametric model. Then, at runtime, the system can map the parametric toolpath to the features of the as-built target object. By defining the toolpath parametrically with respect to the object and/or worksite, and then mapping the toolpath to the as-built target object and/or worksite, the end-effector can perform the path-based task as desired even if the target object deviates from its model.
US 10,131,033 to Maloney et al - which is directed to method and an apparatus for smart automation of robotic surface finishing of a three-dimensional surface of a work piece is described. A three-dimensional motion path is created along the surface of the work piece. A variable contact force profile is specified along the three-dimensional motion path. The three-dimensional motion path is modified based on the specified variable contact force profile. The surface of the work piece is finished using one or more surface finishing tools along the modified three-dimensional motion path. The surface of the work piece includes at least a flat region and a curved region.
Thus, the prior art references does not disclose the recited claim limitations when considered as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, AU 3664